Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 11, and 12 were cancelled.
Claims 1, 4-10, and 13-23 are allowed.


Response to Amendment
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-10, and 13-23 are allowable over the prior art of record.
The examiner has that the prior art of record does not teach, suggest, or render obvious, among other things, the specific combination of a system, a method, or a non-transitory computer readable storage medium, including4 instructions stored thereon that when read and executed by one or more computers, cause the one or more computers to perform steps comprising: accessing, by a management server executing on the one or more computers, a plurality of content items to be parsed; determining, by the management server, a parsing assignment for one or more parsing devices within a parsing network in communication with the management server, wherein the parsing assignment includes an indication, for each parsing device within the parsing network indicated by the parsing assignment, of content items to be processed by the parsing device, and one or more parsing rules to be used by the parsing device in parsing the content items; sending, by the management server, the parsing assignment to the parsing network; receiving, by the management server, content data including freight request data from the plurality of sources, the freight request data extracted from the plurality of content items according to the parsing assignment; and generating, by the management server, a load output data identifying loads for booking from the plurality of sources, by reference to the freight request data extracted from the 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 4, 2022